Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Examiner’s Statement of Reasons for Allowance
         Claims 1-7 are allowed because the prior art fail to teach a fiber optic temperature measuring system for measuring a temperature of a surface at multiple points simultaneously in real time comprising:
- a fiber optic probe with a fiber bundle having a distal end and a proximal end and comprising a plurality of individual fibers;
- alight source operatively coupled to the fiber bundle to provide an excitation light to a tip of each of the plurality of individual fibers;
- a thermographic phosphor coupled to the plurality of individual fibers to provide temperature measurements from multiple individual regions of the surface, each of the individual fibers transmit the excitation light to the thermographic phosphor at a predetermined point on the individual region and a light emitted from such thermographic phosphor back to the proximal end of the fiber bundle;
- a high-speed camera operatively coupled to the proximal end of the fiber bundle to detect the emitted light transmitted from each of the individual fibers, the high-speed camera being out of the line of sight with the measuring surface and comprising a plurality of pixels; and
- a microscope objective operatively coupled to the light source and the high-speed camera to provide an image of the distal end of the fiber bundle when the excitation light is transmitted through the fiber bundle, the individual fibers corresponding to a specific mapped position on the surface, wherein image of each individual fiber having a designated region of pixels on the high-speed camera, wherein the high-speed camera receives emitted light from the individual points or regions and provides integrated signal values for a predetermined duration of an integration window and based on a light intensity of obtained images for the integration window a decay time of the emitted light from each individual point or region is calculated and a temperature measurement of such point or region is obtained, in combination with the remaining limitations of claims 2-7.

          Claims 13-14 are allowed because the prior art fail to teach a method for measuring a temperature of a surface at multiple points simultaneously in real time comprising:
- providing an excitation light to a proximal end of a fiber bundle comprising a plurality of individual fibers;
- transmitting the excitation light to a thermographic phosphor coupled to a distal end of each of the individual fibers at multiple individual regions of the surface;
- transmitting light emitted from the thermographic phosphor back to the proximal end of the fiber bundle;
~ detecting the emitted light transmitted from each of the individual fibers with a high-speed camera, the high-speed camera being out of the line of sight with the measuring surface;
- providing an image of the distal end of each individual fiber using a microscope objective coupled to the high-speed camera,
- mapping the position of each of the individual fibers on the surface;
- designating a region of pixels on the high-speed camera for images detected from each individual fiber corresponding to the mapped position on the surface;
- measuring intensity of light detected by each region of pixels corresponding to predetermined position on the surface and providing integrated signal values for a predetermined duration of an integration window; and
- calculating a temperature for each position on the surface based on a decay time of emitted light intensity imaged at each region of pixels of the high-speed camera, in combination with the remaining limitations of claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 04, 2022